DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-3, 5, 6, 12, 22, 23, 25, and 131-140 are pending. 
3.	Claims 131-140 are withdrawn. 
4.	Claims 1-3, 5, 6, 12, 22, 23, and 25 are examined. 
5.	The rejection under 35 U.S.C. 103 has been withdrawn in view of Applicant’s amendments to the claims. 
6.	This Office Action is made Non-Final. 
Election/Restrictions
7.	Applicant’s election without traverse of Group I, claims 1-3, 5, 6, 10, 12-16, 19, 22, 23, 25, and 130, in the reply filed on April 25, 2019 is acknowledged.  In the previous amendments, Applicant canceled all previously withdrawn claims and added claims 131-137. The claims are drawn to two methods of identifying a nucleotide sequence of a glycosyltransferase with method steps that are distinct from the steps of the elected method.  Claims 131-137 would have been included in a separate group, Group III, in the restriction requirement mailed on April 25, 2019.  
	Similarly, in the instant amendments, Applicant added new claims 138-140.  These are directed to a method that would have been included in a separate group, Group IV, in the restriction requirement. 
without traverse in the reply filed on April 25, 2019.
Claim Objections
8.	In claim 25, lines 2-3, the phrase “the step of” is redundant and should be deleted for clarity. 
In claim 1, the first step of the method should be modified to clearly indicate the genetic modification of the yeast cells; for example, to recite the step of “genetically modifying yeast cells.”
Further, in claim 1, the recitation “glycosylating said one or more cannabinoids through the action of said heterologous glycosyltransferase” introduces ambiguity into the claim language and should be deleted: the recitation does not amount to an active method step because the glycosyltransferases recited in the first step of the claim are required to have glycosyltransferase activity towards one or more cannabinoids. Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Scope of Enablement
10.	Claims 1-3, 5, 6, 12, 22, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the generation of water-soluble cannabinoids, comprising expressing, in yeast cells, tobacco glycosyltransferases NtGT4 and 5, including wherein said glycosyltransferases are co-expressed with a catalase from E. coli, does not reasonably provide enablement for the instant method as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims an in vivo method for the generation of water-soluble cannabinoids in yeast cell suspension, comprising expressing in a genetically modified yeast cell culture a nucleic acid sequence encoding at least one heterologous glycosyltransferase, wherein said glycosyltransferase is selected from the list which includes the enzymes encoded by the nucleic acids with the SEQ ID NO’s recited in claim 1; including wherein the method comprises introducing one or more cannabinoids 
Applicant teaches expressing four glycosyltransferases from tobacco, NtGT1, NtGT2, NtGT4, and NtGT5, or a glycosyltransferase from Stevia rebaudiana in yeast cells, and applying CBDA to the yeast cells (Examples 12 and 13).  Applicant teaches that NtGT4 resulted in the highest levels of glycosylation of CBDA (Example 14; Materials and Methods Example 13).  Applicant teaches that “NtGT1, NTGT2, and the Stevia UGT76G1 had only trace levels of CBDA glycosides that were not significantly different in yield from the untransformed wild-type strain” (Example 14, on page 89).  In Figures 43 and 45, the specification teaches that NtGT4 and 5 consistently produced glycosylation levels that were significantly higher than those observed with other NtGT’s or the wild-type control over a number of experiments. 
Applicant teaches as follows: “Additional embodiments of the current invention may include the transformation of tobacco, yeast or plant cells, such as Cannabis, with one or more exogenous P450 genes.  In one preferred embodiment, this may include Cytochrome P450 (CYP3A4) from Mus musculus (SEQ ID NO. 69 and 70) as well as P450 oxidoreductase gene (CYP oxidoreductase) from Mus musculus (SEQ ID NO. 71 and 72). In some embodiment, the aforementioned gene may be codon optimized for expression in yeast cells” (page 92, lines 6-11).  
	Applicant teaches overexpressing human cytochrome P450 (CYP3A4) and P450 oxidoreductase in tobacco leaves and teaches that P450 overexpression enhances the glycosylation of cannabinoids (Examples 1 and 2).  Applicant teaches that SEQ ID NO: 
	Applicant does not teach how to practice the claimed invention through the full scope of the claims.  For example, neither NtGT1 nor NtGT2 appeared to produce either primary or secondary glycosylation of CBDA or CBGA that was significantly higher than that of the wild-type control (see Fig. 43 and 45).  The specification admits that fact in Example 14, and provides no guidance as to how one would be able to predictably practice the claimed method with NtGT1 and NtGT2. 
	In addition, even with regard to NtGT4 and NtGT5, the specification teaches substantial variability with regard to activity towards the two cannabinoid compounds used to test their activity. For example, only NtGT5, but not NtGT4 showed detectable activity against CBGA (see Figure 45).  
	Moreover, the claimed methods encompass co-expression of any number of the recited glycosyltransferases, yet the specification only teaches expression of the individual enzymes. 
	Given the variability observed with the few glycosyltransferases, and the limited teachings of the specification, it would be unpredictable to practice the claimed invention as broadly claimed.
The limited guidance in the specification is consistent with the state of the prior art.  Although the prior art does make it obvious to use the UGT76G1 glycosyltransferase from S. rebaudiana in a method for producing glycosylated cannabinoids in yeast culture (see Zipp et al (US Patent Publication 2018/0264122), the art appears silent with regard to the use of tobacco glycosyltransferases in said method.  
Moreover, the one plant glycosyltransferase that is characterized in the prior art as having glycosylation activity towards a range of cannabinoids, UGT76G1, was identified only after an extensive screening of a library of glycosyltransferases (see Hardman et al, BioRxiv Preprint Server for Biology (Cold Spring Harbor), pg. 1-25, published online January 30, 2017).  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims.
Response to Arguments. 
Applicant argues that the claim amendments overcome the rejection (page 8 of the Remarks).  The Examiner acknowledges that the instant amendments have substantially narrowed the scope of the claims. However, for the reasons set forth above, including the teachings of the specification regarding NtGT1 and NtGT2, the invention remains not fully enabled.  Amending the claims to remove non-enabled subject matter could help overcome the rejection. 
Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662